WRIGHT, Presiding Judge.
This is an appeal from a money judgment of the trial court in favor of Ann Siegrest, appellee, and against Joseph W. and Fannie Catherine Gaither, appellants, arising out of a claim for a deficiency after foreclosure and sale under powers granted in a mortgage. On appeal, appellants assert the trial court erred in the findings which gave rise to the judgment in question. Trial was ore tenus. There was conflicting testimony presented to the trial court. The trial court made its findings and rendered judgment accordingly. Having reached and entered such judgment, it is supported by a presumption of correctness on appeal. Such presumption may be overcome only by a showing of an absence of support in the record or that it is unjust. The presumption of correctness is strengthened by denial of a motion for new trial. Jones v. LeFlore, 421 So.2d 1287 (Ala.Civ.App.1982); Gann & Lewis Roofing Co. v. Sokol, 359 So.2d 815 (Ala.Civ.App.1978); Baswell v. Wilks, 57 Ala.App. 98, 326 So.2d 292 (1976).
After a review of the record, particularly the exhibits presented, we find ample support for the trial court’s findings. Accordingly, we affirm.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.